DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on October 26, 2020.  The amendment more accurately reflects figure 1 in that it figure 1 shows layer 150 does not prevent layer 140 from being in contact with electrode 110a and does not appear to introduce new matter.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed October 26, 2020, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant’s arguments with respect to rejection claim 1-8 under §102 have been considered but are moot because a new ground of rejection set forth below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park US Patent Application Publication 2005/0275923 in view of Agrawal et al. US Patent Application Publication 2002/0044331.
Regarding claim 1 Park discloses an electrochromic device (e.g. figure 1) comprising: a first transparent electrode (e.g. lower electrode 11 & paragraph [0006] “at least one of the lower electrode 11 and the upper electrode 15 is a transparent electrode”); a second transparent electrode (e.g. upper electrode 15 & paragraph [0006] “at least one of the lower electrode 11 and the upper electrode 15 is a transparent electrode”) facing the first transparent electrode (see figure 1); an electrolyte layer (e.g. electrolyte layer 13) positioned between the first electrode and the second transparent electrode (see figure 1); a first electrochromic layer (e.g. electrochromic layer 12) positioned between the first transparent electrode and the electrolyte layer and coming in contact with the electrolyte layer (see figure 1).

Agrawal teaches an improvement to electrochromic device (inter alia paragraph [0003] “… this invention relates to edge and internal busbars utilized in electrochromic devices”) comprising: a first transparent electrode (e.g. figure 1E transparent conductor 103); a second transparent electrode facing the first transparent electrode (e.g. transparent conductor 103’); a first bus electrode (inter alia abstract “internal busbars”) of a predetermined pattern formed on an upper surface of the first transparent electrode (inter alia paragraph [0235] “pattern can be formed as lines across the substrate ... referred to as internal busbars (IB's).  FIG. 20A shows a substrate 2001 made of, for example, glass, coated with a transparent conductive coating 2002.  Internal busbars 2003 are formed on conductive coating 2002” see figures 20A-20B & 25A-26C e.g. examples 9 & 12-13 of electrochromic cell with internal busbars on electrodes); an electrolyte layer (e.g. electrolyte/ion-conductive layer 117) positioned between the first bus electrode and the second transparent electrode (implicit given figure 1E and description of internal busbars); a first electrochromic layer (e.g. electrochromic layer 107) positioned between the first transparent electrode (e.g. 103) and the electrolyte layer (e.g. 117) and coming in contact with the electrolyte layer (see figure 1E); and a passivation layer formed between the first bus electrode and the first electrochromic layer so as to prevent contact of the first bus electrode and the first electrochromic layer (paragraphs [0237, 0252, 0256 & 0306-0310]), and encompassing the first bus electrode (implicit given inter alia paragraph [0310] “designs where the internal busbars extend to the perimeter edge of the substrate, the passivation layer may extend to the edge of the substrate”) to prevent oxidation of inter alia paragraph [0252] disclose the grid of busbars “should be prevented from reacting or corroding in the device through the use of a protective barrier or passivation coating”), wherein the first bus electrode is formed of a material having higher conductivity than the first transparent electrode (implicit given abstract and paragraphs [0092, 0097-99 & 0234-35] and Table 2 which disclose using internal busbars to lower the effective resistance of transparent conductors such as ITO)  and connected to a power supply device (inter alia paragraph [0274 and/or 0279] see figures 24-25B).
One would be motivated to use an internal busbar grid (i.e. patterned first bus electrode) with a higher conductivity as a means of imparting a desirable relatively high effective conductivity to a transparent conductors, such as ITO, by depositing a pattern of a highly conductive material on the transparent conductor (paragraph [0235]).  One would be motivated to use a passivation layer for the purpose of preventing the internal busbar grid (i.e. patterned first bus electrode) from reacting or corroding (paragraph [0252]).  One would be motivated to connect the power supply to the internal busbar grid (i.e. patterned first bus electrode) for the purpose of inducing electrochromic activity for simultaneous coloring and/or distributing the electrochromic activity as desired (paragraphs [0275 & 0281-83]).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Park to be improved to have a patterned first bus electrode on the first transparent electrode; and a passivation layer formed between the first bus electrode and the first electrochromic layer so as to prevent contact of the first bus electrode and the first electrochromic layer, and encompassing the first bus electrode to prevent oxidation of the first bus electrode, wherein the first bus electrode is formed of a material having higher conductivity than the first transparent electrode and connected to a power supply device as taught by Agrawal for the purpose of incorporating a desirable higher effective conductivity by depositing a 

Regarding claims 2-3 and 5-7 the combination of Park and Agrawal teaches the electrochromic device of claim 1, as set forth above.
Park does not disclose wherein the passivation layer is formed of an insulating material, as recited in claim 2; or wherein the insulating material is formed of any one of SiO2 and TiO2, as recited in claim 3; or wherein the passivation layer is formed between the first transparent electrode and the first electrochromic layer so as to prevent contact of the first transparent electrode and the first electrochromic layer, as recited in claim 5; or wherein when the passivation layer is configured so as to prevent contact of the first transparent electrode and the first electrochromic layer, the passivation layer is formed of a conductive material, as recited in claim 6; or wherein the conductive material is formed of any one of fluorine-doped tin oxide, indium-doped tin oxide, and zinc aluminum oxide as recited in claim 7.
Agrawal further teaches (paragraph [0308-09]) the passivation layer maybe insulating (as required in claims 2-3) or conductive (as required in claims 6-7) and gives respective examples of silica (as required in claim 3) and ITO (as required in claim 7) for the purpose of interposing a barrier layer between the internal busbars and the reactive layer (paragraph [0237]) and furthermore (paragraph [0310 & 0336]) that the passivation layer is formed between the first transparent electrode and the first electrochromic layer (as required in claims 5-6) for the purpose of not transmitting or getting intercalated with ions under the operating conditions in the insulating case or conduction between the busbars in the conducting case; and will not change their physical properties in the cell, such as dissolution in the liquid electrolyte (paragraph [0309]).
2 or TiO2, or conductive material, particularly fluorine-doped tin oxide, indium-doped tin oxide or zinc aluminum oxide as further taught by Agrawal for the purpose of not transmitting or getting intercalated with ions under the operating conditions in the insulating case or conduction between the busbars in the conducting case, and will not change their physical properties in the cell, such as dissolution in the liquid electrolyte; and interposing a barrier layer between the internal busbars and the reactive layer, respectively.

Regarding claim 4 the combination of Park and Agrawal teaches the electrochromic device of claim 1, as set forth above.
Park does not disclose wherein the first bus electrode is formed of any one of a metal, a conductive polymer, and a conductive carbon nanotube.
Agrawal further teaches first bus electrode is formed of any one of a metal, a conductive polymer, and a conductive carbon nanotube (paragraph [0079] discusses the busbars made from materials in Table 2 which inclues metals and conductive polymers, e.g. paragraph [0225] “Busbars were formed using a copper tape with conductive adhesive” paragraph [0327 & 0336] “internal silver busbars”) for the purpose of having a higher conductivity as a means of imparting a desirable relatively high effective conductivity to a transparent conductors, such as ITO, by depositing a pattern of a highly conductive material on the transparent conductor (paragraph [0235]).
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as taught by the combination of Park and 

Regarding claim 8 the combination of Park and Agrawal teaches the electrochromic device of claim 1, as set forth above.  Park further discloses it is further comprising an ion storage layer (e.g. ion storage 14) between the electrolyte layer and the second transparent electrode (see figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                   January 27, 2021